IN THE UNITED STATES DISTRICT COUR'I` FOR THE
EASTERN DISTRICT OF VIRGlNlA
Alexandria Division
SIMRET 'I`EKLE
v. Civil Action No. 1:l8cv211

NOUF BIN NAYEF ABUL- AL SAUD, et al.

LRDE_B

Plaintiff, an Eritrean domestic servant, is suing her former employers, members of
the Saudi royal family. In her five-count Second Amendcd Complaint, plaintitt', who
served as one of defendants’ nannies here in the United States, alleges (i) that she was
brought to the United States from Saudi Arabia by defendants for the purpose of
involuntary servitude and forced labor, in violation of 18 U.S.C. § 1590; (ii) that she was
forced and coerced into labor through a scheme, plan, pattern and practice of physical and
psychological abuse, enforced isolation_. threats of serious hann, and threatened abuse of
legal process, in violation of 18 U.S.C. § 1589; (iii) that defendants withheld her travel
documents_. including her passport, in furtherance of their human trafficking scheme, in
violation of 18 U.S.C. § 1592; (iv) that defendant involuntarily cnslaved her for a period
of seven months and would not permit her to leave, in violation of 18 U.S.C. § 1584; and
(v) that defendants breached the terms of the parties’ contract by failing to pay plaintiff the
agreed sums and by forcing her to work more than forty hours per week.

To assist in the timely administration of this case,

lt is hereby ORDERED that all future matters, including consideration of

dispositive motions, are REFERRED to United Smtes Magistrate lodge Iohn Anderson

pursuant to 28 U.S.C. § 636 to issue orders and reports and recommendations as he deems
appropriate.‘
The Clerk is directed to provide a copy of this Order to all counsel of record.

Alexandria, Virginia
February 5, 2019

T. 8. Ellis, m
Uuited Smws Distric¢ .lt tge

' 'Ihe parties are reminded that they may consent to the Magistratc Iudge’sjurisdiction to dispose
of this motion (and any others) as if he were the District Judgc.

